PER CURIAM.
The facts, as the judge below found, bring this case within the decision of this court in Hobbs v. Bank, 37 C. C. A. 513, 96 Fed. 396; Id., 41 C. C. A. 205, 101 Fed. 75. A three-years statute was applied in that case, and, since certiorari was r'efused by the supreme court, the rule laid down in the Hobbs Case will be followed here, viz. that such an action cannot be maintained against such stockholder in this state when action was not begun until more than three years after the cause of action accrued, and during that entire period defendant was a resident of this state.
Judgment affirmed, with costs’.